Braley, J.
It is contended by the appellants that, the plaintiff having failed to sustain its material allegations, the decree should be reversed and the bill dismissed. The salient facts are that the plaintiff corporation is engaged in distributing newspapers to retail dealers in Boston and adjacent cities and towns, as well as selling newspapers, periodicals, confectionery and cigars at leased stands in the stations of the Boston Elevated Railway Company. It employed at the news-stands about one hundred *321and seventy-five girls, and controlled at least fifty per cent of the sales of newspapers published within the territory described. It began on May 1, 1920, to discharge some of its employees for reasons which were fully stated in a circular, a copy of which was given to each employee, and during the period from May 1 to October 16 one hundred and two girls were dismissed. While these employees were not members of a labor union, the master finds that the issuance of this circular caused the organization of the defendant union, a voluntary organization, the membership of which consisted of women who had been or were in the employment of the plaintiff. A committee representing the union called on the plaintiff’s president and notified him of what had been done. An appointment was made for a second meeting, when another committee, of which Margaret Stapleton, one of the defendants, was a member, stated: “We are here to ask you if you are ready to recognize the girls as an organization.” The president replied, “These girls will not be reinstated and they were not discharged for joining the union, but were discharged for breaking the rules of the company.” The committee retired, but with augmented numbers, including one Anna Weinstock and the defendant Clark, a third interview followed which is fully reported. In substance the president was warned that the girls must be reinstated and the union recognized. If this were not done “the Central Labor Union Committee is waiting for our report, and it will be taken up by the Central Labor Union and this committee” which “ work together on the matter.” The president was urged to sign an agreement with the union prepared by a “committee of girls in the office of the Woman’s Trade Union League” of which Miss Weinstock was president, and who “worked with the girls in the preparation of” the proposed agreement. It was “substantially like an agreement adopted at the meeting of the defendant Union.” It required that all employees who “sell goods at stands shall be members in good standing” in the union. But if sufficient help could not be furnished by the union the employer “shall have the legal right to hire such persons as he shall see fit provided they become members of the above named Union within two weeks after date of employment.” “No member of the union to be discharged without cause and if so discharged is to be reinstated *322with pay for time lost.” "Beginners at stands shall be paid for at the rate of $18 a week.” “Workers with three months’ experience or more shall be paid for at the rate of twenty-one dollars per week.”
The demand for reinstatement however had not been withdrawn, and if the plaintiff accepted the proposed agreement, reinstatement would have been effectually accomplished. It obligated the company to employ members of the union among which were a large number of its discharged employees, and those who had not joined the union were of no consequence.
The refusal of the president to enter into the agreement, or to reinstate the girls was lawful. The company could hire employees at will, and the members of the union who were under no contractual obligations to it could seek for work elsewhere. Folsom Engraving Co. v. McNeil, 235 Mass. 269.
The master states that at none of the conferences was any complaint made concerning wages, or the hours and conditions of work. The demands primarily were that the girls discharged should be reinstated, the union recognized, and a closed shop established. It is apparent on the face of the report that, when the bill was filed on October 21, 1920, the plaintiff from the character and purposes of the union and the nature of its demands, with the intimations of further adverse action which had been foreshadowed if the demands were refused, might reasonably anticipate or apprehend a united effort to force compliance, and instead of waiting until coercive measures were put in operation could take steps for their prevention. It is not contended that the defendants can be compelled to take any action for the plaintiff’s benefit, but that it can have them enjoined from intentionally and in combination doing anything to its unjury unless legally justifiable. Davis v. New England Railway Publishing Co. 203 Mass. 470, 478. Cornellier v. Haverhill Shoe Manufacturers’ Association, 221 Mass. 554. Haverhill Strand Theatre, Inc. v. Gillen, 229 Mass. 413.
It is true that the events to which we shall presently refer occurred after the bill was filed. But a supplemental bill was unnecessary. The relief, which is not varied as damages are not claimed, can be administered under the prayer of the original bill. McMurtrie v. Guiler, 183 Mass. 451, 455.
*323It appears that between November 4 and November 15, 1920, after hearings before the master were under way, a circular entitled the “Story of the News Stand Girls” was prepared, published and widely circulated. It purported to give a full history of everything which had taken place. It charged unfair and unlawful action by the president and his colleagues in the management of the company, with an urgent appeal to the public "in the principle of fair play” to rally to the defence of the union and to help their campaign by writing immediately to the president urging their re-engagement. The circular was prepared, issued and circulated in its behalf by Anna Weinstock, acting as an agent of the union. It is enough to say of this publication, which the master finds was inaccurate, misleading and unwarranted in many material particulars, that it was intended to disparage the plaintiff by charging the company with unjust treatment of its employees, and with having acted arbitrarily and without justification in refusing to take them back or to negotiate for their return as members of the union. The subsequent letter to the president by the defendants Clark and Staple-ton, who respectively were the president and secretary of the union and signed as such, urging a settlement, is of no probative value. It is found that they had no. authority to act for it.
We do not deem it useful to make further reference to the subordinate findings reported. The master’s conclusion is “that by the means heretofore enumerated the defendants intended to force the plaintiff to reinstate the discharged girls and to establish a closed shop, and accede to the other demands.” The “means” employed, to which we have sufficiently referred, were intended to hold the plaintiff up to public condemnation by use of unfair, and to a large degree misleading statements of the origin and scope of the controversy between it and the union, and thereby force the plaintiff to yield, or else take the risk of the impairment or loss of the good will and patronage of customers on which the company’s business to an appreciable extent necessarily rested. It was a wrong intentionally inflicted for which a court of equity will grant redress. Burnham v. Dowd, 217 Mass. 351. M. Steinert & Sons Co. v. Tagen, 207 Mass. 394. Fairbanks v. McDonald, 219 Mass. 291, 297, and cases cited.
The decree however is too sweeping. The defendants are *324not shown to have threatened to inaugurate a strike, and paragraph “d” is to be eliminated. Paragraph "g” is to be so recast as to read: “From publishing and circulating any statement in whole or in part of the nature and character of the ‘ story of the news stand girls’ as set forth in the record, for the purpose of coercing the plaintiff to reinstate its discharged employees and to employ only union labor.” The decree as thus modified is affirmed with costs of the appeal.

Ordered accordingly.